Per Curiam.

Respondent was admitted to the Bar in this Department on November 17, 1924. It is charged that he was found guilty, after trial before a jury, on two counts of a Federal indictment charging him with conspiracy to violate Federal security laws and fraud in the purchase and sale of securities. He was sentenced to pay a fine of $5,000. Such acts constitute professional misconduct.
After carefully considering all the facts and circumstances presented and, in particular, respondent’s unblemished record for over a half century at the Bar, as well as his worthy civic, charitable and communal activities, we have concluded that the report of the Referee should be confirmed and respondent censured, as suggested by petitioner.
Markewich, J. P., Kupferman, Murphy, Capozzoli and Nunez, JJ., concur.
Respondent censured.